     Case 1:09-md-02084-TWT Document 1902-3 Filed 11/15/19 Page 1 of 6



Defendants’ Proposed Voir Dire Questions for Jurors
  1. What is your current employment status? If you are currently employed,

     what is your occupation and employer, and how long have you worked

     there? If you are not currently employed, what was your last occupation and

     your employer, and how long did you work there? How long ago was your

     last job?

  2. What other jobs did you have in the last 10 years?

  3. What is your current marital status? If you are currently married or have a

     significant other, what is your spouse/significant other’s occupation and

     employer?

  4. Do you have children? How old are they? If they are adults, what is their

     occupation and employer?

  5. What is the highest level of education you completed? If you have a college

     degree or advance degree, what was your degree in?

  6. What is your primary source of news?

  7. Do you regularly use any of the social media sites, such as Facebook,

     Twitter, Instagram, Snapchat, etc.?

  8. Prior to today, have you heard, read, or seen anything about this case?




                                        1
  Case 1:09-md-02084-TWT Document 1902-3 Filed 11/15/19 Page 2 of 6



9. Do you belong to any professional, political, social, civic, consumer, or

   religious organizations? Do you volunteer for or support any organizations

   even though you are not a member?

10.Have you ever served on a jury? Was it a grand jury, civil jury or criminal

   jury? When and where was it? Were you the foreperson of the jury? What

   type of case was it? Was the jury able to reach a verdict?

11.Have you ever testified under oath in court, a deposition or some other legal

   proceeding?

12.Have you ever sued anyone or been sued by anyone? What was the case

   about? What was the outcome and what is your reaction to the outcome?

13.Have you ever made a Worker’s Compensation or disability claim?

14.Have you ever seriously considered filing a lawsuit but did not end up doing

   it? What was the reason why you were considering filing a lawsuit?

15.Does anyone have any work experience, training, education or association

   with any of the following?

      a. Biology or chemistry

      b. Pharmaceutical industry

      c. Wholesale drug suppliers/distributors

      d. Healthcare, including doctors, nurses, hospitals, etc

      e. Law

                                      2
  Case 1:09-md-02084-TWT Document 1902-3 Filed 11/15/19 Page 3 of 6



      f. Patents, Intellectual Property, or the United States Patent and

         Trademark Office (PTO)

      g. Contracts

      h. Antitrust laws

      i. Law enforcement or regulatory compliance

      j. Manufacturing

      k. Sales

      If so, please explain.

16.Do any of your family members or close friends have experience working or

   dealing with wholesale drug suppliers or distributors? If yes, who is the

   person and what is the person’s association?

17.Have you or any members of your immediate family ever had a negative

   experience with any prescription drug or pharmaceutical company? If yes,

   what happened?

18.Have you or has anyone close to you ever been unable to receive needed

   medication because of the price of the medication? If yes, please explain.

19.Do you have a strong opinion about pricing of prescription drugs?

20.Do you feel strongly that there should be more competition in the

   prescription drug market?




                                      3
  Case 1:09-md-02084-TWT Document 1902-3 Filed 11/15/19 Page 4 of 6



21.Do you feel strongly that there should be more regulation of the

   pharmaceutical industry by the Government?

22.Do you have any negative opinion or feeling about pharmaceutical

   companies?

23.When a large pharmaceutical company is accused of wrongdoing, do you

   feel that the company must have done something wrong?

24.Have you followed any news coverage of lawsuits involving pharmaceutical

   companies? If yes, what news have you followed?

25.Have you heard of any of the following pharmaceutical companies? Solvay,

   AbbVie, Watson, Actavis, Par, or Paddock? What do you know about

   them? Have you had any experience with them and what is your opinion or

   impression of them?

26.Are you knowledgeable about the difference between brand name drugs and

   generics?

27.Does anyone you know suffer from deficiency of testosterone? If yes, who

   is the person and what treatment, if any, has the person received?

28.Are you familiar with a brand name prescription drug called AndroGel,

   which is a doctor-prescribed topical gel for testosterone replacement? If yes,

   please explain.




                                      4
  Case 1:09-md-02084-TWT Document 1902-3 Filed 11/15/19 Page 5 of 6



29.Do you know anyone who has ever used AndroGel? If yes, who is the

   person and what was the person’s experience?

30.Do you have any negative opinion, impression, or feeling about the job the

   U.S. Food and Drug Administration (FDA) is doing in the approval of

   applications for new medicines?

31.Has your confidence in the job the FDA is doing decreased in recent years?

32.Do you believe that the process for bringing medicines to market takes too

   long?

33.Have you, or has any member of your immediate family, a close friend, or

   anyone with whom you have a significant personal relationship, ever applied

   for a patent, copyright or trademark with the Patent & Trademark Office? If

   yes, what was the patent/copyright/trademark about, and what was the

   outcome of that application?

34.Did you have a negative experience with the Patent & Trademark Office or

   do you have a negative opinion or impression of the PTO?

35.Do you have any negative impressions or opinions about patents that grant

   inventors exclusive rights to their inventions?

36.Do you have any negative impressions or opinions about a patent owner

   suing to stop others from using the patented invention?

37.Have you ever been involved in a patent dispute? If yes, what was it about?

                                      5
  Case 1:09-md-02084-TWT Document 1902-3 Filed 11/15/19 Page 6 of 6



38.Have you ever been involved in a contract negotiation or contract dispute?

   If yes, please explain.

39.Do you think that it is never appropriate, under any circumstances, for

   competitors to have business dealings with each other?

40.Do you believe that if a defendant company settles a lawsuit instead of

   taking its case to trial, then that means the defendant company would have

   lost the trial?

41.In this lawsuit wholesalers and distributors of the prescription drug Androgel

   are accusing the manufacturer of brand-name Androgel and manufacturers

   of generic Androgel of engaging in unlawful conduct in an attempt to delay

   generics’ coming into the market to compete with Androgel. At this point,

   are you already inclined to believe or disbelieve the accusation?

42.Is there anything else you want to tell us that might be relevant to your jury

   service in this case?




                                       6
